 



Exhibit 10.6

EXECUTION VERSION

NOTE PURCHASE AGREEMENT

This Note Purchase Agreement (this “Agreement”) is made as of January 25, 2008,
by and between Quepasa Corporation, a Nevada corporation (the “Company”), and
Richard L. Scott Investments, LLC, a      limited liability company (the
“Investor”).

WHEREAS, the Company desires to raise additional capital, and the Investor is
willing to provide debt capital upon the terms and subject to the conditions set
forth herein; and

WHEREAS, in connection with the foregoing, the Company and the Investor will
amend: (i) the existing Series 2 Warrant to purchase 500,000 shares of Common
Stock at an exercise price of $4.00 per share (subject to adjustment), by
executing an amendment in the form attached hereto as Exhibit A (the “Series 2
Warrant Amendment”); and (ii) the existing Series 3 Warrant to purchase 500,000
shares of Common Stock at an exercise price of $7.00 per share (subject to
adjustment), by executing an amendment in the form attached hereto as Exhibit B
(the “Series 3 Warrant Amendment” and, together with the Series 2 Warrant
Amendment, the “Warrant Amendments”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

ARTICLE I.
PURCHASE AND SALE; CLOSING

1.1 Purchase and Sale of Note; Amendment of Warrants. Effective as of the
Closing:

(a) The Company hereby sells to the Investor, and the Investor hereby purchases
from the Company, a subordinated promissory note of the Company in the form of
Exhibit C hereto (the “Note” and together with this Agreement and the Warrant
Amendments, the “Transaction Documents”) for a price of $2,000,000 (the
“Purchase Price”).

(b) The Company and the Investor shall each execute and deliver the Warrant
Amendments.

1.2 Closing. The closing of the purchase and sale of the Note and the execution
and delivery of the Warrant Amendments (the “Closing”) shall occur at the
offices of Snell & Wilmer, LLP, at 8:00 a.m. (Arizona time) within one business
day of the satisfaction of the conditions to closing set forth in Article III
hereof (except for such conditions which by their nature may only be satisfied
on the Closing Date) (the date upon which the Closing occurs, the “Closing
Date”).

 

1



--------------------------------------------------------------------------------



 



(a) At the Closing, the Company shall deliver or cause to be delivered to the
Investor the following:

(i) the Note registered in the name of the Investor;

(ii) the Series 2 Warrant Amendment;

(iii) the Series 3 Warrant Amendment; and

(iv) the certificate required by Section 3.1(c).

(b) At the Closing, the Investor shall deliver or cause to be delivered to the
Company the following:

(i) the Purchase Price, by wire transfer of immediately available funds, to an
account designated by the Company to the Investor in writing;

(ii) the Series 2 Warrant Amendment;

(iii) the Series 3 Warrant Amendment; and

(iv) the certificate required by Section 3.2(b), if applicable.

ARTICLE II.
REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Investor (and any permitted
assignees) as of the date hereof (all references to the Company in this
Section 2.1, except for paragraphs (a) and (b), shall mean the Company and its
subsidiaries):

(a) Organization. The Company is duly organized, validly existing and in good
standing under the laws of the State of Nevada, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to conduct its business as currently
conducted or proposed to be conducted, and to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. This
Agreement has been, and as of the Closing Date each of the Transaction Documents
will be, duly executed and delivered by the Company and as of the date hereof
this Agreement constitutes and as of the Closing Date each of the Transaction
Documents will constitute a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies (collectively (i) and (ii), the
“Enforceability Exceptions”).

2

 

2



--------------------------------------------------------------------------------



 



(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority (collectively, “Legal Requirements”) to which
the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected.

(d) No Consents. No consent, approval, authorization or order of, or any filing
by the Company or declaration with, any court or governmental agency or body or
other person or entity (collectively, a “Person”) is required in connection with
the execution and delivery by the Company of the Transaction Documents and the
consummation by the Company of the transactions contemplated thereby, except
(i) the filing by the Company with the Securities and Exchange Commission (the
“Commission”) of one or more prospectus supplements to the prospectus forming a
part of the Company’s effective registration statement on Form SB-2, as amended,
filed on January 30, 2007, (ii) the filing by the Company with the Commission of
a current report on Form 8-K under the Securities Exchange Act of 1934, as
amended (“Exchange Act”), and (iii) those consents, approvals, authorizations,
orders, filings, or declarations that have been made or obtained prior to the
date of this Agreement.

(e) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s option and incentive plans, warrants
and preferred stock is set forth on Schedule 2.1(e) hereto. Except for the
warrants and stock options listed on Schedule 2.1(e), which schedule lists the
number of shares issuable upon the exercise of such warrants and stock options
and the exercise price and the expiration date of such warrants and stock
options, on the Closing Date there will be no shares of Common Stock or any
other equity security of the Company issuable upon conversion or exchange of any
security of the Company convertible into or exchangeable for shares of capital
stock of the Company, nor will there be any rights, options or warrants
outstanding or other agreements to acquire shares of Common Stock nor will the
Company be contractually obligated to purchase, redeem or otherwise acquire any
of its outstanding shares. There are no anti-dilution or price adjustment
provisions contained in any security issued by the Company, or in any agreement
to which the Company is a party and which provides rights to security holders,
that will be triggered by the transactions contemplated by this Agreement.

3

 

3



--------------------------------------------------------------------------------



 



(f) SEC Reports. Except as set forth on Schedule 2.1(f), the Company has filed
all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or Section 15(d) thereof, and the rules and
regulations of the Commission promulgated thereunder, since January 1, 2006 (the
foregoing reports and any materials incorporated therein by reference being
collectively referred to herein as the “SEC Reports”) on a timely basis, or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. Except as set forth on
Schedule 2.1(f), as of their respective dates (except as expressly corrected in
a subsequent SEC Report filed prior to the date of this Agreement), the SEC
Reports complied in all material respects with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the Exchange Act
and the rules and regulations of the Commission promulgated thereunder, and none
of the SEC Reports, when filed (except as expressly corrected in a subsequent
SEC Report filed prior to the date of this Agreement), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(g) Financial Statements. Except as set forth on Schedule 2.1(g), the financial
statements filed with the Commission as a part of the SEC Reports present
fairly, in all material respects, the financial position of the Company and its
subsidiaries on a consolidated basis as of and at the dates indicated and the
results of their consolidated operations and cash flows for the periods
specified therein, subject, in the case of interim financial statements, to
normal year-end adjustments which are not expected to be material in amount, and
except as expressly corrected in a subsequent SEC Report filed prior to the date
of this Agreement. Except as set forth on Schedule 2.1(g), such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States and in effect as of the date of the
applicable financial statements and supporting schedules, as applicable, applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto, and comply in all material
respects with the Securities Act, the Exchange Act and the applicable rules and
regulations of the Commission thereunder.

(h) Absence of Undisclosed Liabilities. Except as reflected in the Company’s
balance sheet as of September 30, 2007 included in the SEC Reports, the Company
does not have any debt or material obligation or liability (whether accrued,
absolute, contingent, liquidated, threatened, or otherwise, whether due or to
become due), except: (i) taxes not yet due and payable, (ii) current liabilities
incurred and obligations under agreements entered into, in the ordinary course
of business consistent with past practice (none of which are delinquent), and
(iii) contingent liabilities specifically referenced in the notes to such
balance sheet.

(i) Investment Company. The Company is not, and is not an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

2.2 Representations and Warranties of the Investor. The Investor hereby makes
the following representations and warranties to the Company as of the date
hereof.

(a) Organization. The Investor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.

4

 

4



--------------------------------------------------------------------------------



 



(b) Authorization; Enforcement. The Investor has the requisite power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution and delivery by the Investor of each of the Transaction Documents to
which it is a party and the performance by the Investor of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Investor. This Agreement has been, and as of the Closing Date each
of the Transaction Documents will be duly executed and delivered by Investor and
as of the date hereof this Agreement constitutes and as of the Closing Date each
of the Transaction Documents will constitute a valid and binding obligation of
the Investor, enforceable against it in accordance with its terms, except for
any Enforceability Exceptions.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Investor and the consummation by the Investor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Investor’s certificate or articles of formation,
operating agreement or other organizational or charter documents, (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument or other
understanding to which the Investor is a party or by which any property or asset
of the Investor is bound or affected, or (iii) result in a violation of any
Legal Requirements to which the Investor is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Investor is bound or affected.

(d) Investment Intent. The Investor understands that the Note has not been
registered under the Securities Act, or any applicable state securities law. The
Investor is acquiring the Note for investment purposes only and not with a view
to or for distributing or reselling such Note or any part thereof, has no
present intention of distributing the Note and has no arrangement, agreement, or
understanding (directly or indirectly) with any other Person regarding the
distribution of the Note (provided, however, that this representation and
warranty shall not in any way limit the Investor’s right to sell the Note in
compliance with applicable federal and state securities laws).

(e) Investor Status. At the time the Investor was offered the Note it was, and
at the date hereof it is, an “accredited investor,” as such term is defined
under the Securities Act. The Investor is not a registered broker-dealer under
Section 15 of the Exchange Act.

(f) Experience of the Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters as to be capable of evaluating the merits and risks of the
prospective investment in the Note and has evaluated the merits and risks of
such investment. The Investor is able to bear the economic risk of an investment
in the Note and is able to afford a complete loss of such investment.

(g) No General Solicitation. The Investor is not purchasing the Note as a result
of any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or through any other general solicitation or general
advertisement.

5

 

5



--------------------------------------------------------------------------------



 



(h) Access to Information. The Investor acknowledges that it has reviewed the
SEC Reports and has been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Note and the
merits and risks of investing therein; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

ARTICLE III.
CLOSING CONDITIONS

3.1 Conditions to Investor’s Obligations. The obligation of the Investor to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (unless waived in writing by the Investor) of each of the following
conditions on or prior to the Closing Date:

(a) No law, rule, regulation or order shall have been adopted or issued by a
governmental authority (including a court of competent jurisdiction), having the
effect of making any of the transactions contemplated by this Agreement illegal
or otherwise prohibiting the consummation of any of the transactions
contemplated by this Agreement.

(b) The Company shall have received, before or concurrently with the Closing of
the transactions contemplated by this Agreement, not less than $5 million in
additional debt capital upon terms and subject to conditions no less favorable
to the Company than those set forth herein. The terms and conditions set forth
in the documents attached hereto as Exhibit D are deemed to meet this condition.
This Section 3.1(b) shall in no way serve to limit the terms of or the
Investor’s rights under the Transaction Documents. As provided in the Note, the
Company agrees that such additional new indebtedness will include terms
designating such indebtedness as pari passu debt and that (except for accepting
the surrender of all or a portion of such $2 million additional indebtedness in
payment of all or a portion of the exercise price of warrants to acquire common
stock in the Company) Company shall not make any payments on such $5 million
additional new indebtedness unless and until the Company pays a ratable payment
on the Note.

(c) The Company shall have executed and delivered a certificate to the effect
that the condition set forth in Section 3.1(b) above shall have been satisfied
and if the Closing Date is other than the date of this Agreement, that the
representations and warranties of the Company are true and correct as of the
Closing Date.

3.2 Conditions to the Company’s Obligations. The obligation of the Company to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (unless waived in writing by the Company) of each of the following
conditions on or prior to the Closing Date:

6

 

6



--------------------------------------------------------------------------------



 



(a) No law, rule, regulation or order shall have been adopted or issued by a
governmental authority (including a court of competent jurisdiction), having the
effect of making any of the transactions contemplated by this Agreement illegal
or otherwise prohibiting the consummation of any of the transactions
contemplated by this Agreement.

(b) If the Closing Date is other than the date of this Agreement, the Investor
shall have executed and delivered a certificate to the effect that that the
representations and warranties of the Investor are true and correct as of the
Closing Date.

ARTICLE IV.
MISCELLANEOUS

4.1 Filing of Prospectus Supplement. The Company shall prepare and file with the
Commission as soon as practicable, but in no event later than 30 days after the
date of closing of the Warrant Amendments and the purchase and sale of the Note
pursuant to this Agreement, a prospectus supplement to the prospectus forming a
part of the Company’s effective registration statement on Form SB-2, as amended,
filed on January 30, 2007, which registration statement, together with all
exhibits and materials incorporated by reference or deemed to be incorporated by
reference therein, registers the resale from time to time by the Investor of the
shares of Common Stock issuable upon exercise of the Warrant Amendments. Such
prospectus supplement shall disclose the material terms of the transactions
contemplated by this Agreement to the extent required by the rules and
regulations promulgated by the Commission under the Securities Act of 1933, as
amended, and in form and substance reasonably satisfactory to Investor.

4.2 Fees and Expenses. Except as otherwise set forth in this Agreement or any
other agreement between the parties, each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company and the
Investor acknowledge that each has been represented by its own separate legal
counsel in its review and negotiation of the Transaction Documents.

4.3 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without giving
effect to conflict of laws or any other rules or principles which may require
the application of the laws of any other jurisdiction.

4.4 Entire Agreement. This Agreement, together with the exhibits and schedules
hereto, the Notes, and the Warrant Amendments, contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

4.5 Binding Effect. All of the terms, provisions and conditions hereof shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, personal representatives, successors and
assigns.

7

 

7



--------------------------------------------------------------------------------



 



4.6 Headings; Construction. The headings contained herein are for the purposes
of convenience only, and will not be deemed to constitute a part of this
Agreement or to affect the meaning or interpretation of this Agreement in any
way. Unless the context clearly states otherwise, the use of the singular or
plural in this Agreement shall include the other and the use of any gender shall
include all others. The parties have participated jointly in the negotiation and
drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. All references herein to Sections shall refer to this Agreement
unless the context clearly otherwise requires.

4.7 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given upon (a) transmitter’s confirmation of receipt of a
facsimile transmission, if during normal business hours of a business day,
otherwise on the next business day, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand or (c) the expiration of five
(5) business days (or seven (7) business days where the addressee is not in the
United States) after the day when mailed by certified or registered mail,
postage prepaid, to the addresses set forth on the signature pages hereto or to
such other address as any party may, from time to time, designate in a written
notice given in a like manner.

4.8 Severability of Provisions. If a court in any proceeding holds any provision
of this Agreement or its application to any Person or circumstance invalid,
illegal or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those to which it was held
to be invalid, illegal or unenforceable, shall not be affected, and shall be
valid, legal and enforceable to the fullest extent permitted by law, but only if
and to the extent such enforcement would not materially and adversely frustrate
the parties’ essential objectives as expressed in this Agreement. Furthermore,
in lieu of any such invalid or unenforceable term or provision, the parties
intend that the court add to this Agreement a provision as similar in terms to
such invalid or unenforceable provision as may be valid and enforceable, so as
to effect the original intent of the parties to the greatest extent possible.

4.9 Third Party Beneficiaries. This Agreement does not create, and will not be
construed as creating, any rights enforceable by any Person not a party to this
Agreement.

4.10 Amendment. This Agreement may be amended, modified, superseded, or canceled
only by a written instrument signed by all of the parties hereto and any of the
terms, provisions and conditions hereof may be waived, only by a written
instrument signed by the waiving party.

4.11 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and each such counterpart shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Facsimile signatures on this Agreement shall be
deemed to be original signatures for all purposes.

4.12 Survival. The representations, warranties, covenants and agreements
contained herein shall survive the purchase and sale of the Note.

[Signatures on following page]



8

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

QUEPASA CORPORATION
7550 E. Redfield Road, Suite A
Scottsdale, AZ 85260
Fax:                                       
Attn: John C. Abbott

By: /s/ John C. Abbott
Name: John C. Abbott
Title: Chief Executive Officer and Chairman of the Board of Directors


RICHARD L. SCOTT INVESTMENTS, LLC
                                                    
                                                    
Fax:                                       
Attn:                                       

By: /s/ Richard L. Scott
Name: Richard L. Scott
Title: Chief Executive Officer




 

9



--------------------------------------------------------------------------------



 



Exhibit A

Form of Series 2 Warrant Amendment

See Exhibit 10.9 filed with this Form 8-K.



 

10



--------------------------------------------------------------------------------



 



Exhibit B

Form of Series 3 Warrant Amendment

See Exhibit 10.10 filed with this Form 8-K.



 

11



--------------------------------------------------------------------------------



 



Exhibit C

Form of Promissory Note

See Exhibit 10.10 filed with this Form 8-K.



 

12



--------------------------------------------------------------------------------



 



Exhibit D

Form of Transaction Documents of Mexicans & Americans Trading Together, Inc.

See Exhibits 10.1, 10.4, 10.5, and 10.11 filed with this Form 8-K.

 

13